Exhibit 10(k)

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment dated December 29, 2008 (the “Amendment”), to the Employment
Agreement dated November 30, 2006 (the “Employment Agreement”) by and between
Wachovia Corporation (the “Company”) and THOMAS J. WURTZ (the “Executive”).

WHEREAS, certain compensation, benefits and other amounts payable under the
Employment Agreement are subject to Section 409A of the Internal Revenue Code of
1986, as amended (“Code Section 409A”);

WHEREAS, the Company and the Executive wish to amend the Employment Agreement to
comply with the requirements of the final regulations under Code Section 409A;

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
acknowledged hereto, the parties agree as follows:

1.        Section 4(a)(ii) of the Employment Agreement is amended in its
entirety to read as follows:

(ii)      for the twenty-four (24) month period beginning immediately after the
Executive’s Date of Termination and ending on the second anniversary of that
date (the “Compensation Continuance Period”), the Company shall make cash
payments to the Executive equal in the aggregate to two times the sum of (A) the
Executive’s highest Annual Base Salary during the twelve months immediately
prior to the Date of Termination, (B), the Base Bonus, and (C) the amount equal
to the highest matching contribution by the Company to the Executive’s account
in the Company’s 401(k) plan for the three years immediately prior to the Date
of Termination (the payments described in clauses (A), (B) and (C) shall be
hereinafter referred to as the “Compensation Continuance Payments” and, together
with the benefits referred to in Sections 4(a)(iii), (iv), (v), (vi) and (vii),
shall be hereinafter referred to as the “Compensation Continuance Benefits”).
The Compensation Continuance Payments shall be made in substantially equal
semi-monthly payments, and the Company shall withhold from the Compensation
Continuance Payments all applicable federal, state and local taxes.

2.        Section 4(a)(iii) of the Employment Agreement is amended by deleting
the last sentence of that section and by adding the following new sentences in
its place:

The amount of any life insurance benefits provided under the Wachovia Executive
Life Insurance Plan (or any successor or replacement plan thereto) shall not
affect the life insurance benefits that may be provided under that plan in any
other taxable year, and the right to life insurance



--------------------------------------------------------------------------------

benefits under that plan may not be liquidated or exchanged for any other
benefit. Notwithstanding the foregoing, if the Company reasonably determines
that providing continued coverage under one or more of its welfare benefit plans
contemplated herein could adversely affect the tax treatment of other
participants covered under such plans, or would otherwise have adverse legal
ramifications, the Company may, in its discretion, provide other coverage at
least as valuable as the continued coverage through insurance.

3.        Section 4(a)(iv) of the Employment Agreement is amended to delete the
last sentence of that section and to substitute the following new sentence in
its place:

Notwithstanding the termination of the Executive’s employment with the Company,
all stock options granted to the Executive as of the date of this Agreement and
during the Employment Period will be exercisable until the scheduled expiration
date of such stock options or, if earlier, the tenth (10th) anniversary of the
original date on which the stock option was granted. In the event any such stock
options are designated as “incentive stock options” pursuant to section 422 of
the Code (as defined herein), such stock options shall be treated as
non-qualified stock options for purposes of this sentence to the extent that
they are exercised after the period specified in section 422(a)(2) of the Code
(to the extent such provision applies).

4.        Section 4(a)(v) of the Employment Agreement is amended to add the
following new sentences at the end of that section:

The programs in which the Executive shall continue to participate during the
Compensation Continuance Period shall be the Wachovia Executive Financial
Planning Program and the Wachovia Executive Physical Program. Any expense
reimbursements payable to the Executive under such plans and programs shall be
paid no later than the end of the Executive’s taxable year that next follows the
taxable year in which the expense was incurred. The amount of expenses eligible
for reimbursement under such programs and the amount of any benefits provided
under such programs shall not affect the expenses eligible for reimbursement or
the benefits that may be provided under such programs in any other taxable year,
and the right to expense reimbursement or benefits under such programs may not
be liquidated or exchanged for any other benefit. Any tax reimbursements paid in
connection with such programs shall be paid no later than the end of the
Executive’s taxable year that next follows the taxable year in which the
Executive pays such tax.

 

2



--------------------------------------------------------------------------------

5.        Section 4(a)(vii) of the Employment Agreement is further amended to
delete the phrase “outplacement services” and to substitute the phrase
“reasonable outplacement services” in its place.

6.        Section 4(f) of the Employment Agreement is amended to add the
following new sentence at the end of that section:

The term “key employee” shall have the same meaning as assigned to that term
under Section 416(i) of the Code, without regard to Section 416(i)(5) of the
Code, and whether the Executive is a key employee shall be determined in
accordance with written guidelines adopted by the Company for such purposes.

7.        Section 6 of the Employment Agreement is amended by deleting the fifth
sentence of that section and by adding the following new sentences in its place:

The Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses (“Legal Costs”) which the Executive may reasonably incur
during the Executive’s lifetime as a result of any contest by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement). Legal Costs will be paid within 30 days of
when they are incurred and in no event later than the last day of the
Executive’s taxable year next following the taxable year in which the Legal
Costs were incurred. The Company will pay interest on the amount of any Legal
Costs that are paid more than 30 days after the date on which such Legal Costs
were incurred at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code. The amount of Legal Costs reimbursable for
any calendar year will not be affected by the amount reimbursed in any other
taxable year, and the Executive’s right to payment of Legal Costs shall not be
subject to liquidation or exchange for another benefit.

8.        Section 7(b)(iii) of the Employment Agreement is amended to add the
following new sentence to the end of that section:

In no event shall the level of such consulting services exceed 20% of the
average level of services performed by the Executive over the 36-month period
immediately preceding the date on which the Executive’s employment terminated
(or the full period of services that the Executive performed for the Company if
the Executive provided services for fewer than 36 months).

 

3



--------------------------------------------------------------------------------

9.        Section 8 of the Employment Agreement is amended by adding the
following new subsection (f) to the end of that section:

(f)       Notwithstanding anything in this Agreement to the contrary:

   (i)         Any Gross-Up Payment made with respect to an Excise Tax (but
excluding for this purpose any interest or penalties with respect to such tax),
and including (but not limited to) any Gross-Up Payment with respect to an
Excise Tax that the Company has paid on behalf of the Executive prior to
directing the Executive to claim a refund and any Underpayment described in
Section 8(b), shall be paid no later than the last day of the Executive’s
taxable year next following the taxable year in which the Excise Tax in respect
to which such Gross-Up Payment or Underpayment relates is remitted to the
applicable taxing authority.

   (ii)         The reimbursement of any expenses incurred by the Executive in
connection with a contest respecting the existence or amount of any Excise Tax
to which the Executive may be entitled pursuant to this Section 8 shall be made
no later than the end of the Executive’s taxable year next following the taxable
year in which the taxes that are subject to the contest are remitted to the
applicable taxing authority or, if no taxes are remitted, the end of the
Executive’s taxable year next following the taxable year in which the contest is
completed or there is a final and nonappealable settlement or other resolution
of the contest.

   (iii)         Any other expense reimbursement to which the Executive may be
entitled under this Section 8 for an expense incurred during the Executive’s
lifetime that is not described above, including, but not limited to, any
Gross-Up Payment with respect to the interest or penalty component of an Excise
Tax, shall be made no later than the end of the Executive’s taxable year next
following the taxable year in which the expense was incurred. The amount of any
such expenses eligible for reimbursement paid during the Executive’s taxable
year shall not affect the expenses eligible for reimbursement in any other
taxable year, and the right to any such expense reimbursement may not be
liquidated or exchanged for any other benefit.

10.      Section 11 of the Employment Agreement is amended by adding the
following new sentences to the end of that section:

The Executive may, subject to the approval of the Company, determine which
payments will be reduced to comply with the limit described herein; provided
that the reduction does not change the time or schedule of such payments from
the time or schedule prescribed under this Agreement, and provided that the
reduction does not reduce or otherwise modify in any way amounts payable to the
Executive under the terms of any other plan, contract or other arrangement that
is subject to Section 409A of the Code. If the reduction is to be applied to a
schedule of payments, the reduction

 

4



--------------------------------------------------------------------------------

must either (i) proportionately reduce the amount of each scheduled payment, or
(ii) eliminate the Executive’s right to receive the scheduled payments.

11.      Section 12(g) of the Employment Agreement is amended to add the
following new sentence to the end of that section:

Notwithstanding the foregoing, no such modification shall be made to any plan,
policy, practice, program, contract or agreement (the “Other Arrangements”) to
the extent such modification would violate any requirement of Section 409A of
the Code applicable to the Other Arrangements or to this Agreement.

12.      Section 12 of the Employment Agreement is further amended to add the
following new subsections:

(k)      No Acceleration of Payments.    The Executive shall not be permitted,
and the Company shall not have any discretion, to accelerate the timing or
schedule of any payment or benefit under this Agreement that is subject to Code
Section 409A, except as specifically provided herein or as may be permitted
pursuant Code Section 409A and the Treasury Regulations thereunder.

(l)       Compliance with Code Section 409A.    The parties intend that any
payment under this Agreement shall, to the extent subject to Code Section 409A,
be paid in compliance with Code Section 409A and the Treasury Regulations
thereunder, and the parties shall interpret the Agreement in accordance with
Code Section 409A and the Treasury Regulations thereunder. The parties agree to
further modify this Agreement to the extent necessary to comply with Code
Section 409A.

13.      This Amendment is effective as of December 31, 2008.

14.      This Amendment constitutes an amendment to the Employment Agreement
pursuant to Section 12(a) of the Employment Agreement. All provisions of the
Employment Agreement not affected by this Amendment shall remain in full force
and effect and shall continue to be binding obligations of both parties hereto.
Capitalized terms used in this Amendment but not defined herein shall have the
meanings assigned thereto in the Employment Agreement.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer, and the Executive has signed this amendment as of the
date set forth below.

 

WACHOVIA CORPORATION

By:   /s/ Charles D. Loring

Name:

 

Charles D. Loring

Title:

 

Senior Vice President

 

Agreed and Accepted:

    /s/ Thomas J. Wurtz    

December 19, 2008

Thomas J. Wurtz

   

Date

 

6